UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1815


In Re:   CLEVELAND MCLEAN, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                  (2:90-cr-00105; 2:08-cv-00588)


Submitted:   February 10, 2011              Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cleveland McLean, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cleveland     McLean,    Jr.,         petitions        for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 18 U.S.C. § 3582 (2006) motion.                  He seeks an order from

this court directing the district court to act.                           Our review of

the district court’s docket reveals that, on September 13, 2010,

the district court denied McLean’s § 3582 motion.                          Accordingly,

because the district court has recently decided McLean’s case,

we   deny   the    mandamus   petition       as    moot.       We    grant       leave   to

proceed     in    forma   pauperis.    We         dispense   with         oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                         2